Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites the limitation "the horizontal surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 43, 55, 60, 67 and 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nirenski et al U.S. Patent 3,771,891.
Claim 43 and 67, Nirenski et al discloses a portable rink assembly (1) comprising a perimeter component (8) defining an area; and one or more tension members/straps (7) connected to the perimeter component and travelling across the area (Fig. 1).  As for claim 67, the above explanation would constitute the steps of assembling the perimeter component and connecting the tension members as claimed.
Claim 55, Nirenski shows the rink structure (1) is positioned on an essentially horizontal surface (ground floor) and the rink structure does not penetrate the horizontal surface.
Claim 60, each of the tension members (7) provides a tension traveling roughly perpendicular to the perimeter component and the tension members travel across the area of the rink in contact with the horizontal surface (see Fig. 3) and attach to the perimeter component on the opposite side of the rink (Fig. 1).
Claim 77, the perimeter component further comprises a plurality of side boards (8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-46, 50-54, 56-59, 61, 62, 64, 68-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirenski et al in view of Stoller U.S. Patent 6,230,451.
It is noted that Nirenski et al fails to teach the side boards extending from a first end defined by a connection element to a second end defined by a complementary connection; corner connecting components; and a water impermeable liner as claimed.  However, Stoller also discloses an ice skating rink including a plurality of interlocking side boards (12) extending from a first end defined by a complementary connection element (14), a complementary element (38) (Fig. 1) disposed at a target angle relative to one another to define a corner; a plurality of board holding members (20, 29) configured to releasably secure at least a portion of the perimeter component; and a water impermeable liner (15) oriented within the perimeter component on top of the tension members and draped over the perimeter component (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the rink assembly of Nirenski et al with the features as taught by Stoller for the purpose of enhancing the security of the rink on the ground and protection for the ice within the rink.

As for claim 54, as for the specific size as claimed, it would have been a matter of design to provide any particular size and/or shape of the water impermeable liner to accommodate any particular need and/or play environment since it has been held that limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 56, the perimeter component of the combination of Nirenski et al and Stoller comprises a rectangular shape wherein the side boards are connected with each other to form opposing side walls and where the side walls are connected to each other with four or more corner connecting components to form the corners of the rectangular geometric shape.
Claim 57, the board holding member (14) comprises a flat base (18) having an inner end and an outer end, an outer vertical element (16b) perpendicular to the base located a fixed distance from the outer end of the base, an inner vertical element (16a) perpendicular to the base and separated from and parallel to the outer vertical element and located a fixed distance from the inner end of the base defining a U-shaped slot (Fig. 2), a supporting buttress (22) connected to the outer surface of the outer vertical element and connected to the base a fixed 
Claim 58, each board holding member is oriented such that the inner end of the base is directed to the interior of the rectangular geometric shape of the rink and each side board is removably and vertically engaged in the U-shaped slot of the board holding member (see Figs. 4 and 5).
Claim 59, a board holding member (14) is positioned at the connection between one of the side boards and a corner (38) connecting component. 
Claims 61 and 62, each tension member (7) of the combination of Nirenski et al and Stoller is removeably connected to the side boards; and the tension members inherently and removeably connect to the pair of opposing board holding members.
	Claim 64, Stoller discloses the use of clips (33) for removeably securing the liner to the side boards of the perimeter component.
	Claim 68 is corresponding to the explanation of claim 53 above.
	Claims 69-70, Stoller teaches the steps of filling the liner with water and allowing the water to freeze (see Abstract).
	Claim 71 is corresponding to the explanation of claim 54 above.
	Claim 72, the combination of Nirenski et al and Stoller includes mechanical components and utilize connectible components thus one of ordinary skill in the art can easily change the size and/or shape of the perimeter component before draping the liner over the tension members and the perimeter component.

	Claim 77, the perimeter component of Nirenski et al further comprises a plurality of side boards (12) of Stoller as explained above.

Claims 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirenski et al modified by Stoller as applied to claim 45 above, and further in view of Golebieski U.S. Patent 4,392,647.
It is noted that the combination of Nirenski et al and Stoller fails to teach the target angle is adjustable as claimed.  However, Golebieski discloses a hockey floor including an angle connection element (10) in a form of a hinge which is adjustable.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Nirenski et al and Stoller with an adjustable angle connection element as taught by Golebieski for the purpose of allowing the adjustability at the corner perimeter.
Claims 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirenski et al modified by Stoller as applied to claim 44 above, and further in view of Burley U.S. Patent 5,134,857.
It is noted that the combination of Nirenski et al and Stoller fails to teach the use of a handle as claimed.  However, Burley discloses a home ice skating rink including a plurality of side boards (2) and each side board having a handle (10) which is defined by at least a groove (see Fig. 3).  Therefore, it would have been .
Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirenski et al modified by Stoller as applied to claim 45 above, and further in view of Saunders U.S. Patent 5,820,470.
It is noted that the combination of Nirenski et al and Stoller fails to teach the use of a protuberance and a female connecting component as claimed.  However, Saunders discloses a playing arena having a connection element (Fig. 7) comprising a male connecting component (pins 27) and a female connecting component (29).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Nirenski et al and Stoller with the connection element as taught by Saunders for the purpose of enhancing the security of between the connecting components.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711